DETAILED ACTION
	
Allowable Subject Matter
Claims 1-30 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:     
Claim 1 is allowable over the art of record because the prior art does not teach   at least one radio-frequency front-end integrated circuit disposed on the substrate, the at least one radio-frequency front-end integrated circuit including: at least two first transceiver chains that are respectively coupled to the at least two first antenna elements; at least two second transceiver chains that are respectively coupled to the at least two second antenna elements and in combination with the remaining claimed limitations.
Claim 22 is allowable over the art of record because the prior art does not teach  a second antenna array disposed on the substrate and configured to respond to second signals associated with a second mmW frequency band; and a radio-frequency front-end integrated circuit disposed on the substrate and coupled to the first antenna array and the second antenna array, the radio-frequency front-end integrated circuit including: first partition means for conditioning the first signals associated with the first mmW frequency band; second partition means for conditioning the second signals associated with the second mmW frequency band and in combination with the remaining claimed limitations.
Claim 28 is allowable over the art of record because the prior art does not teach responding to a second signal associated with a second mmW frequency band via a 
Claim 30 is allowable over the art of record because the prior art does not teach   a second antenna array disposed on the substrate and including at least two second antenna elements, the second antenna array tuned to a second mmW frequency band; a first radio-frequency front-end integrated circuit disposed on the substrate and including at least two first transceiver chains that are respectively coupled to the at least two first antenna elements; a second radio-frequency front-end integrated circuit disposed on the substrate and including at least two second transceiver chains that are respectively coupled to the at least two second antenna elements and in combination with the remaining claimed limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The patents to De Graauw et al., Baks et al., Dang et al., Kim et al. and Mow et al. are cited as of interested and illustrated a similar structure to a multi-band millimeter-wave (mmW) antenna array.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO GIA PHAN whose telephone number is (571)272-1826.  The examiner can normally be reached on M-F (8-430).
Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
									
									/THO G PHAN/
								Primary Examiner, Art Unit 2845